Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 7/2/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1, 2, 4-7, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0181024 (El Mghazli et al.) in view of US 2010/0069091 (El-Saidny) in view of US 2010/0111308 (Forsberg et al.).
As to claim 7, El Mghazli teaches a mobile equipment (CD+SC, fig 1) comprising: 
transmission means, configured for sending to a network entity a request for access to the telecommunications network, said request comprising an initial subscriber identifier included in an initial profile (see paragraphs 101-104, smart card configured by network [~initial profile] in communication device sends request to attach to network by sending an IMSI_t [~initial subscriber identifier]), 
authentication means, configured for implementing a mutual authentication with the network entity by means of using an initial secret key associated with the initial identifier (see paragraphs 105-125, temporary authentication is performed using AK_t associated with IMSI_t that is known to both the communication device and network), and 
reception means, configured for receiving from the network entity a new profile for access to the network, said new access profile comprising a new subscriber identifier, said new profile being configured for accessing said network 
What is lacking from El Mghazli is wherein said initial profile is usable only once for requesting access to said network.
In analogous art, El Saidny teaches a TMSI (~IMSI_t of El Mghazli) only being sent once by a mobile device at a given location area (each location area~network) for accessing said network (see El Saidny, paragraph 39).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into El Mghazli so as to ensure security in the network.
What is further lacking from El Mghazli is new access profile also comprising a new secret key.
In analogous art, Forberg teaches a new profile being sent by a network entity to a mobile device in response to a TMSI (~IMSI_t of El Mghazli) being sent by the mobile device. Said new profile comprises an IMSI (~IMSI_O of El Mghazli) and Kasme (~AK_O of El Mghazli) (see Forsberg, paragraphs 103 and 108).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into El Mghazli so as to ensure that the mobile and network both have the exact same secret key.
As to claim 10, El Mghazli teaches a network equipment (AS+PS, fig 1) of a telecommunications network, configured for supplying a profile for accessing the network to a mobile equipment (CD+SC, fig 1), said network equipment comprising: 
reception means, configured for receiving from the mobile equipment a request for access to the network, said request comprising an initial subscriber 
authentication means, configured for implementing a mutual authentication with the mobile equipment by means of an initial secret key associated with the initial identifier (see paragraphs 105-125, temporary authentication is performed using AK_t associated with IMSI_t that is known to both the communication device and network), and 
transmission means, configured for sending a new profile for access to the network to the mobile equipment, said new access profile comprising a new subscriber identifier, said new profile being configured for accessing said network (see paragraphs 126-141, personalization server sends AK_O+IMSI_O [~new profile having new subscriber identifier and new secret key]).

What is lacking from El Mghazli is and further configured for detecting that said initial profile is used for the first time.
In analogous art, El Saidny teaches a TMSI (~IMSI_t of El Mghazli) only being sent once by a mobile device at a given location area (each location area~network) for accessing said network (see El Saidny, paragraph 39).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into El Mghazli so as to ensure security in the network.
What is further lacking from El Mghazli is new access profile also comprising a new secret key.
In analogous art, Forberg teaches a new profile being sent by a network entity to a mobile device in response to a TMSI (~IMSI_t of El Mghazli) being sent by the mobile device. Said new profile comprises an IMSI (~IMSI_O of El Mghazli) and Kasme (~AK_O of El Mghazli) (see Forsberg, paragraphs 103 and 108).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into El Mghazli so as to ensure that the mobile and network both have the exact same secret key.
As to claim 1, the mobile equipment cited in the rejection of claim 7 performs all the steps in claim 1.
As to claim 6, the network equipment cited in the rejection of claim 10 performs all the steps in claim 1.
As to claim 9, the mobile equipment cited in the rejection of claim 7 comprises a non-transitory computer-readable data medium in which the program as claimed in the preceding claim is recorded comprising program code instructions stored thereon, which when executed by a processor of a mobile equipment (see paragraphs 150 and 151), configure the mobile equipment to performs all the steps in claim 9.
As to claim 12, the mobile equipment cited in the rejection of claim 10 comprises a non-transitory computer-readable data medium in which the program as claimed in the preceding claim is recorded comprising program code instructions stored thereon, which when executed by a processor of a network equipment (see paragraphs 150 and 151), configure the network equipment to performs all the steps in claim 12.
As to claim 2, El Mghazli further teaches when no subscription has previously been taken out by a user of the mobile equipment with an operator associated with the network entity: receipt of receiving a message, said message comprising the address of a site of the operator, said site being dedicated to taking out subscriptions, access to accessing the site and taking out a subscription with the operator associated with the network entity, said subscription being used by the operator to generate the access profile (see paragraphs 122 and 123.  Smart card for new subscribers is given an address for personalization server from application server for use in setting up subscription).
As to claim 4, El Mghazli further teaches in which the initial identifier comprises at least one field representative of an access limited to the acquisition of a profile for access to the network (see paragraph 105, identifier of operator is extracted from IMSI_t).
As to claim 5, El Mghazli further teaches in which the initial identifier is read by means of using the mobile equipment on a ticket supplied by the operator, said ticket comprising an identifier of a security module included in the mobile equipment (see paragraph 101, operating managing application server loads smart card with IMSI_t+AK_t [~ticket]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0181024 (El Mghazli et al.) in view of US 2010/0069091 (El-Saidny) in view of US 2010/0111308 (Forsberg et al.) as applied to claim 1 above, and further in view of US 2017/0135059 (Taneja et al)
As to claim 3, El Mghazli further teaches when no subscription has previously been taken out by a user of the mobile equipment with an operator associated with the network entity, taking out a subscription with the operator associated with the network entity, said subscription being used by the operator to generate the access profile (see paragraphs 122 and 123.  Smart card for new subscribers is given an address for personalization server from application server for use in setting up subscription).
What is further lacking from El Mghazli is when no subscription has previously been taken out by a user of the mobile equipment with an operator associated with the network entity: receiving a telephone call from the operator, taking out a subscription with the operator associated with the network entity, said subscription being used by the operator to generate the access profile.
In analogous art, Taneja teaches an operating calling a user of a mobile device having no active subscription to set up their new subscription (see Taneja, paragraphs 40 and 41).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into El Mghazli so as to provide the user with a personalized means to set up their subscription.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641